UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7056


RONALD M. CARTER,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,       Director   of   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T. S. Ellis III, Senior
District Judge. (1:15-cv-00500-TSE-JFA)


Submitted:   October 16, 2015              Decided:   December 2, 2015


Before KING, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald M. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald M. Carter seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2012) petition as untimely.                   We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     Parties    are     accorded   30       days   after   the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on May

26, 2015.      The notice of appeal was filed on June 29, 2015. *

Because Carter failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis, deny Carter’s motion for a

certificate    of    appealability      as   unnecessary,    and   dismiss    the

appeal.


     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
      We   note   that,    even   if    we   construed   Carter’s       notice    of

appeal as a request for an extension of time so as to resolve

the timeliness issue, we would not grant him a certificate of

appealability.         A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2012).           When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s     assessment      of   the   constitutional       claims    is

debatable    or   wrong.       Slack    v.   McDaniel,    529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                  Slack, 529 U.S.

at   484-85.      We    have   independently       reviewed     the   record     and

conclude that Carter has not made the requisite showing.

      We dispense with oral argument because the facts and legal

contentions    are     adequately      presented   in   the   materials    before

this court and argument would not aid the decisional process.



                                                                        DISMISSED




                                         3